Title: To James Madison from the Reverend James Madison, 16 January 1783
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
Jany. 16th. 1783
I recd yesterday your’s of the 24th. Ulto. and am much obliged for the part you have taken in both the affairs mentioned. As the Price is so high, I am not very much disappointed at the Want of Ingredients: As to the Seal, we shall take it very kind of you to forward it as soon as convenient. The Money shall be paid by a Bill without Delay. Opportunities to Richmond probably are much more frequent than to this Place, & will answer nearly as well.
It appears, I think now, that the principal Stumbling Block is removed. The Commission you mention, certainly promises a Solicitude on the Part of Britain, at least, for Negotiation, if it has not in Fact; given up the grand Point for wh. we contend. No Country ever stood more in Need of Peace than this. Virginia, wh. ought by Nature, & wh. a Peace will prove it to be, the most flourishing of the Union, is now almost a sapless Trunk. Our Money continually drained from among us, centers elsewhere, we have not eno’ for common purposes, & even this little is every Day growing less & less. But, I fear, from a Copy of a late Letter wh. is now generally circulated, that Obstacles to Peace will still arise, wh. the unsuspecting did not foresee. The Authority upon wh. it rests, is that of our public Ministers abroad. It’s Contents are now no Secret to the World. They are in the Mouth of every Body, & whether true or not, seem to have excited a general Alarm.
A Question was asked by the Author of the Letter before alluded to, before a Committee of the House, & a large Concourse of Strangers, was asked too of a Member of C. itself, “Do you not know that a Majority of C. are under the Influence of the French Minister?” If this really be the Case, perhaps Peace, and even honle. Peace, will in vain hold out the Olive to America herself. I hope however that you are not under this Influence. If you are, the World does you great Injustice, for you are not even suspected. But it was certainly a curious Question, considering from whence it came & to whom it was directed, & withall the Occasion on wh. it was proposed. You know probably the Circumstances wh. called forth all this Matter allud[ed to] in our Assembly. If you do not, I do not feel myself disposed to enter into a Detail, as I am sure, it wd give you little Satisfact[ion.] It may serve however hereafter for the curious Retailer of historical Affairs to make many sage Reflections upon.
I once more take the Liberty to inclose a Letter in yours. I would not omit answering one recd from Dr Coste, & it appeared the best Channel to forward it to him, as you probably have frequen[t] Communication with the F. Army. I shall not however make a practice of this, nor even now shd not impose[?] it, but that I apprehended, it wd. not otherwise get to him.
Many friends here wish you all Happiness & no one more sincerely than
J.M.
If the Doct has left Ama. the Letter may be burnt—
